DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 06/30/2022.
Claims 34 and 36-51 have been amended, claim 35 has been canceled, and claims 1-33 were previously canceled.  Currently, claims 34 and 36-51 are pending.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 05/25/2022 have been considered.  The copies of the considered IDS(s) as initialed, signed and dated by Examiner are included with this Office action.

Remarks

Replacement sheets of Fig. 1, Fig. 2 and Fig. 3 are accepted and entered.  Therefore, the previous objection to drawings has been withdrawn.

Regarding Applicant’s request for acknowledge acceptance into the record of certified copy of the priority document (see Remarks, page 13 under section “Status of the Priority Claim”), this application is a national stage entry of International Application PCT/CN2018/075300 filed 02/05/2018, and no certified copy of the international application is received or required in the record.

Amendments to claims are effective to overcome the claim objection, the 112(b) rejection and the 101 rejection presented in the previous Office action.  Therefore, the previous claim objection, the previous 112(b) rejections and the previous 101 rejection have been withdrawn.

Independent claims 48 and 50 have amended to incorporating allowable subject matter of independent claim 34 as indicated in the previous Office action.  Therefore, the 103 rejection of claims 48-51 has been withdrawn.

Claims 34 and 36-51 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed a method/system for accessing/querying file data in a read-only file system comprising a plurality of directory blocks, which comprises identifying a target directory block from the plurality of directory blocks based on a to-be-accessed file name wherein the to-be-accessed file name falls within a file name range associated with the target directory block, and processing the target directory block with binary search algorithm to identify/locate the to-be-accessed file name in the target directory block (i.e., to access requested file data).
 
The closest prior art of record, Xu et al. (U.S. Publication No. 2017/0262172) discloses a method/system for storing and accessing a file in a file system including directory blocks, which comprise receiving a first file identifier (e.g., a file name), obtaining an index node of the first target file according to the first file identifier, and using information on the index node to access requested file data (see [0037] and [0056]-[0058]).

However, Xu et al. fails to anticipate or render obvious the recited features of determining a target directory block from the n directory blocks based on a to-be-accessed file name, wherein a directory entry area of the target directory block comprises m directory entries, a file name area of the target directory block comprises m file names, the m directory entries one-to-one correspond to the m file names, the m directory entries and the m file names are all sequentially arranged according to the preset rule, wherein the to-be-accessed file name falls within a file name range, the file name range is a range comprising a first file name of the target directory block and a last file name of the target directory block, and m> 1; a step Al: determining a current first set and a current second set based on a binary search algorithm and the target directory block, wherein the current first set comprises x consecutive file names in the m file names, the current second set comprises the x file names, a first file name, and a second file name, the first file name is a file name arranged before and adjacent to a first file name in the x file names, the second file name is a file name arranged after and adjacent to a last file name in the x file names, and m > x > 1; a step Bl: determining a first common prefix between the to-be-accessed file name and a file name in the current second set; a step Cl: comparing the to-be-accessed file name with a third file name character by character from a first character after the first common prefix, wherein the third file name is a file name at a first preset location in the current first set; in response to the to-be-accessed file name being the same as the third file name, obtaining data of a to-be-accessed file based _on a directory entry corresponding to the third file name; and in response to the to-be-accessed file name being different from the third file name, redetermining a first set and a second set based on the binary search algorithm, the current first set, and the current second set. and performing the step Bl and the step Cl based on the redetermined first set and the redetermined second set, until the data of the to-be-accessed file is obtained or the target directory block that does not comprise the to-be-accessed file name is determined, as similarly presented in independent claims 34, 48 and 50.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 36-47, 49 and 51 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164